Name: Commission Implementing Regulation (EU) NoÃ 1057/2013 of 29Ã October 2013 amending the Annex to Regulation (EU) NoÃ 37/2010 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin, as regards the substance manganese carbonate Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  foodstuff;  animal product;  health;  marketing
 Date Published: nan

 30.10.2013 EN Official Journal of the European Union L 288/63 COMMISSION IMPLEMENTING REGULATION (EU) No 1057/2013 of 29 October 2013 amending the Annex to Regulation (EU) No 37/2010 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin, as regards the substance manganese carbonate (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and of the Council (1), and in particular Article 14 in conjunction with Article 17 thereof, Having regard to the opinion of the European Medicines Agency formulated by the Committee for Medicinal Products for Veterinary Use, Whereas: (1) The maximum residue limit (MRL) for pharmacologically active substances intended for use in the Union in veterinary medicinal products for food-producing animals or in biocidal products used in animal husbandry are established in accordance with Regulation (EC) No 470/2009. (2) Pharmacologically active substances and their classification regarding MRLs in foodstuffs of animal origin are set out in the Annex to Commission Regulation (EU) No 37/2010 (2). (3) Manganese carbonate is currently included in Table 1 of the Annex to Regulation (EU) No 37/2010 as an allowed substance, for all food-producing species, for oral use only. (4) An application for the extension of the existing entry for manganese carbonate to include parenteral use in bovine species has been submitted to the European Medicines Agency. (5) According to Article 5 of Regulation (EC) No 470/2009 the European Medicines Agency is to consider using MRLs established for a pharmacologically active substance in a particular foodstuff for another foodstuff derived from the same species, or MRLs established for a pharmacologically active substance in one or more species for other species. (6) The Committee for Medicinal Products for Veterinary Use recommended the extension of MRL for manganese carbonate in bovine species to include parenteral use, and has recommended the extrapolation of the MRLs for manganese carbonate in bovine species to all food-producing species. (7) Regulation (EU) No 37/2010 should therefore be amended to include the substance manganese carbonate for parenteral use in all food-producing species. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 37/2010 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 152, 16.6.2009, p. 11. (2) OJ L 15, 20.1.2010, p. 1. ANNEX In Table 1 of the Annex to Regulation (EU) No 37/2010, the entry for the substance manganese carbonate is replaced by the following: Pharmacologically active substance Marker residue Animal Species MRL Target Tissues Other Provisions (according to Article 14(7) of Regulation (EC) No 470/2009) Therapeutic Classification Manganese carbonate NOT APPLICABLE All food producing species NO MRL REQUIRED NOT APPLICABLE NO ENTRY Alimentary tract and metabolism/mineral supplements